FILED
                           NOT FOR PUBLICATION                              AUG 11 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30207

              Plaintiff - Appellee,              D.C. No. 1:08-CR-00232-BLW-1

  v.
                                                 MEMORANDUM *
JOSE MANUAL HERRERA-LOPEZ,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted August 6, 2010 **
                               Seattle, Washington

Before: CANBY, NOONAN and BERZON, Circuit Judges.

       Jose Manual Herrera-Lopez appeals from his 46-month sentence imposed

following a guilty plea to one count of unlawful reentry in violation of 8 U.S.C. §

1326. Because Herrera-Lopez did not object to the adequacy of the Rule 11 plea


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
colloquy before the district court, we review for plain error. E.g., United States v.

Watson, 582 F.3d 974, 987 (9th Cir. 2009). We dismiss in light of the valid appeal

waiver.

       The record does not support Herrera-Lopez’s claim that the appeal waiver is

invalid because the district court failed to satisfy Rule 11(b)(1)(N) during the plea

colloquy. The district judge informed Herrera-Lopez that he was “giving up the

majority of [his] rights to appeal the . . . sentence . . . . other than those few that are

delineated in the plea agreement” and confirmed that he understood he was doing

so. The court therefore “addressed the defendant personally” regarding the appeal

waiver and “determine[d] that [he] underst[ood]” the meaning of the waiver in

compliance with F ED. R. C RIM. P. 11(b)(1)(N). See United States v. Siu Kuen Ma,

290 F.3d 1002, 1005 (9th Cir. 2002). In addition, Herrera-Lopez confirmed—both

in writing before the Rule 11 colloquy and orally during it—that he read the entire

plea agreement, understood its terms, and discussed it with his attorney. See id. at

1005; see also United States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008). Further,

the district court provided notice that it could depart from the sentencing guidelines

and was not required to discuss potential guideline adjustments. See United States

v. Barragan-Espinoza, 350 F.3d 978, 982 (9th Cir. 2003). Therefore, any error by

the district court in failing to discuss with Herrera-Lopez the specific terms of the

exceptions to the appeal waiver did not affect his substantial rights. See Ross, 511
F.3d at 1236. Cf. United States v. Arellano-Gallegos, 387 F.3d 797 (9th Cir. 2004)

(setting aside an appeal waiver where there was a “wholesale failure” to mention

it).

       Because the district court did not commit plain error in its Rule 11 colloquy,

we enforce the appeal waiver and dismiss the appeal.1 See, e.g., Watson, 582 F.3d

at 987.

       DISMISSED.




       1
       Because Herrera-Lopez knowingly and voluntarily waived his right to
appeal, we do not reach the sentencing enhancement question. See Ma, 290 F.3d at
1005 n.1.